Title: Fayette Nevil and Others to James Madison, 8 February 1830
From: Nevil, Fayette,Southgate, Robert,Burwell, Benjamin P.
To: Madison, James


                        
                            
                                Sir.
                            
                            
                                
                                    Hall of the Union Society 
                                
                                
                            
                                
                                    Hampden Sidney College Prince Edward Co. Va.
                                
                                
                            
                        
                                
                                    
                                February 10th. 1830
                            
                        
                        In announcing to you your election as an Honorary Member of the Union Society of
                            Hampden Sidney College; permit us briefly to state the object of this Society, and the qualifications requisite to entitle
                            an individual to the distinction that is now confer’d on you. It’s grand objects are the diffusion of Knowledge and the
                            cultivation of moral and Virtuous principles. Our Society holds in view not only the literary improvement of those
                            immediately connected with it but founded on a more noble principle it is peculiarly anxious for the general promotion of
                            Literature and Science. In order to affect this we endeavour to unite as much talent and influence as possible by
                            selecting Honorary Members. Literary merit and reputation our Constitution holds as
                            indispensable to Honorary membership. Society in your election must therefore have recieved you
                            as possessing these eminent qualifications. Your acceptance of this appointment if attended with no sacrafice on your part
                            will be highly gratifying to us. We have an Aniversary meeting on the 4th. Wednesday in September (the evening of
                            Commencement) at which time we expect all of our Honorary members who can conveniently do so, to attend These meetings
                            when well attended are found to be interesting and highly improving to our regular members We hope to hear from you as
                            soon as convenient. With sentiments of respect &c.
                        
                            
                                Fayette Nevil
                            
                        
                    
                            
                                Robt. Southgate
                            
                        
                            
                                Benj: P. Burwell
                            
                        Corresponding committee of the Union Society